Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julien K. Dilks appeals the district court’s order construing his 28 U.S.C. § 2255 (2012) motion as a petition for a writ of error coram nobis and dismissing the petition based upon a previously issued prefiling injunction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. United States v. Dilks, Nos. 7:93-cr-00091-GEC-RSB-1; 7:16-cv-81163-GEC-RSB (W.D. Va. Aug. 1, 2016), We also deny Dilks’ motions to make a district court transcript available to this court, to unseal a psychiatric report, to amend/correct his informal brief, and to accelerate case processing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED